DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2020 has been entered. 

General Remarks
This communication is responsive to response filed on 02/18/2021.
Status of application: Final Office Action
-Claims 1, 3-7, and 9, 12-20 are pending.
- Claims 1, 15, and 16 are independent.
-Claims 2, 8 10, 11 and 22 are cancelled
-Continuity/ Priority Data
This application claims priority date of 06/16/2016 to provisional application of 62/351084.

Response to Arguments
	-Applicant's arguments filed 02/18/2021 have been fully considered but they are not persuasive.
Regarding claims 1, 15 and 16, applicant argued that the combination does not explicitly disclose:
-performing an interoperability evaluation of the component, determining ... based on the requirements and the interoperability evaluation, whether an existing agent is relevant to the system after the component has been added to the system.
Examiner respectfully disagrees
Held discloses in response to addition of a new device (component) to a system, the system creates an agent and constantly monitors to determine correct operation. Taking the reasonable interpretation of the above claim language in light the support indicated in [0040] of instant application, Held teaches the above limitation. Held in [0059] discloses that an agent-manager may create a new agent for any new shipment and associated device (added component with requirement), and constantly monitor the new agent (interoperability evaluation).In the event that the new agent is not functioning correctly this manager kills it. In light of the instant application indicated in [0040], the requirement used to create the new agent for the new shipment and device (component) corresponds to requirement and constantly monitoring the new agent for fault . 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 1, 3, 9, 12-14, 16-17, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanner (US pg. no. US 20110087625), further in view of Underhill (US pg. no. 20090164565), further in view of Fok, “Agilla: A Mobile Agent Middleware for Self-Adaptive Wireless Sensor Networks”, further in view of Thorvaldsen (US pg.  No. 20160226717), further in view of Held (US pg. no. 20160042321).
Regarding claim 1.    Tanner discloses a system, comprising:
a controller device ([0017] discloses computing device; fig.1B, 101 computing device) configured to send a specification containing instructions for creating a plurality of agents wherein the specification identifies a plurality of trigger events (([0018] and [0020] discloses a user 104 may submit an agent specification 105 to the meta-agent module 110, which may indicate what type of agent-based system the user 104 requires: define the problem to be solved by the system (e.g., define the task to be performed by the .Upon receiving specification from the user (that has triggering events), meta-agent module 110 may route the specification 105 to meta-agent (agent generator) and the agent-generator module constructs an agent based system based on the triggering events in accordance with the specification); and
a server device in communication with the controller device, configured to: receive the specification from the controller ([0018] discloses a user device (controller) may submit an agent specification 105 to the meta-agent module (server) which may indicate what type of agent based system (agent) is required to be created; [0009] discloses an agent or agent based system may refer to software and/or hardware components configured to perform tasks); and
wherein meta-agent is configured to create an additional agent in response to detecting a trigger event ([0018] and [0020] discloses the specification 105 may indicate 
But, Tanner does not explicitly disclose: create the plurality of meta-agents at respective nodes in a plurality of nodes;
	However, in the same field of endeavor, Underhill discloses 
create the plurality of meta-agents at respective nodes in a plurality of nodes (fig.4, 404 discloses configure a plurality of meta-agents to monitor the active agents; [0045] providing a plurality of meta-agents 204A-204N to monitor the status of the active agent 206); 
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Tanner with Underhill. The modification would allow redundancy at the meta-agent layer of hierarchical management of agents that interact with target system. The modification would allow redundancy at the meta-agent layer to avoid single point of failure. 
	But, the combination does not explicitly disclose:
	wherein each meta-agent in the plurality of meta-agents is configured to create an additional agent in response to detecting a trigger event;
wherein each meta-agent in the plurality of meta-agents is configured to create an additional agent in response to detecting a trigger event (Fok, 3.6, “Adaptation of Node Failures”, discloses Node failures are a frequent occurrence in wireless sensor networks. When a node fails, all tuples and mobile agents (meta-agent in the plurality of meta-agents) residing on that node are permanently lost. While this may cause application failure, Agilla provides the capability for applications to self-heal. Specifically, an application can self-heal by cloning; or moving its agents onto the replacement node when it is installed. Unlike other in-network reprogramming systems, Agilla gives application developers control over the self-healing process. For example, in the fire tracking application, a node will fail when it catches on fire (triggering event). The Fire-Tracker agent (meta-agent) self-heals by detecting this failure and cloning itself (creating a child agent) around the failed node to ensure the integrity of the perimeter).
	Therefore, it would have been obvious to a person having ordinary skill, in the art at the time of the invention was effectively filed. To combine the teaching of the combination with Fok. The modification would allow a system that implements AI to adapt to a changing environment dynamically. The modification would allow self-organizing and self-adapting system in continuously changing environments where human intervention is not possible.
	But, the combination does not explicitly disclose wherein each meta-agent in a plurality of meta-agents is configured to:
	Detect a trigger event in the plurality of trigger events, wherein the trigger event comprises a detection of an addition of component to the system;

	 Creates, based on the requirement, an agent in response to detecting the trigger event;
	However, in the same field of endeavor, Thorvaldsen discloses wherein each meta-agent in a plurality of meta-agents is configured to:
	Detect a trigger event in the plurality of trigger events, wherein the trigger event comprises a detection of an addition of component to the system ([0126] In the example of FIG. 26, the first reporting agent engine 2602 (meta-agent) detects 2650 the network device 2604 (triggering event that is addition of a device); [0128] In the example of FIG. 26, the agent interface engine 2606 instructs 2654 the first reporting agent engine 2602 (meta-agent) to deploy a portion of the of a system administration agent program (agent) to the network device 2604.  It may be noted that all detectable devices are not necessarily suitable for implementing an agent of the system administration agent).
	Determine the requirement of the component ([0128] discloses in the example of FIG. 26, the agent interface engine 2606 instructs 2654 the first reporting agent engine 2602 (meta-agent) to deploy a portion of the of a system administration agent program (agent) to the network device 2604.  It may be noted that all detectable devices are not necessarily suitable for implementing an agent of the system administration agent that corresponds to determining requirement of the component (device));	
	 Creates, based on the requirement, an agent in response to detecting the trigger event ([0126]-[0129] discloses that the first reporting agent engine 2602 detects at 2650 the network device 2604 (new component). In [0127] in the example of FIG. 26, the first reporting agent engine 2602 provides 2652 an ID of the network device 2604 to the agent 
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filled to combine the teaching of the combination with Thorvaldsen. The modification would allow self-adaptability of a system that self-organize itself when a triggering event in the environment is encountered. The modification would allow a system that dynamically adapt to an environmental change when a change in the environment such as addition of a new component is detected.
	But the combination does not explicitly disclose:
	Perform an interoperability evaluation of the component;

	Remove the existing agent in response to determining that the existing agent is not relevant.
	However, in the same field of endeavor, Held discloses:
	Perform an interoperability evaluation of the component ([0059] discloses a multi agent system where an agent-manager (meta-agent) may create a new agent for any new device, and constantly monitor. In light of the instant application indicated in [0040], constantly monitoring the system with the agent after the new device is added corresponds to evaluating interoperability of the new device).
 	determine, based on the requirement, and the interoperability evaluation whether an existing agent is relevant, after the component has been added to the system ([0059] discloses an agent-manager may create a new agent for any new shipment and associated device (added component with requirement), and constantly monitor the new agent (interoperability evaluation).In the event that the new agent is not functioning correctly this manager kills it. In light of the instant application indicated in [0040], the requirement used to create the new agent for the new shipment and device (component) corresponds to requirement and constantly monitoring the new agent for fault corresponds to interoperability evaluation and to determine if the agent in the system is functioning correctly after the addition of the new device corresponds determining the agent is relevant); and
Remove the existing agent in response to determining that the existing agent is not relevant	([0059] discloses an agent-manager may create a new agent for any new shipment and associated device, and constantly monitor the new agent. In light of the instant application indicated in [0040], the requirement used to create the new agent for the new device (component) corresponds to requirement In the event that the new agent is not functioning correctly (determining whether the agent is relevant) this manager kills it (removing)).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Held. The modification would allow removing unwanted agents from the system to prevent access of system resources by non-conforming agents as a result ensuring n efficient use of resource.
	Regarding claim 3.    The combination discloses the system of claim 1.
Tanner further discloses, wherein the specification identifies the respective nodes in the plurality of nodes for creating the agents ([0018] discloses the user device submit an agent specification that define a task to be performed by the system and a data source (respective node) to perform the task; [0029] discloses specification is routed to agent generator module which autonomously generate agent based system capable of implementing the specification).
Underhill discloses plurality meta-agents (fig.2, 204A-N meta-agents);
Regarding claim 9.    The combination discloses the system of claim 1.
Fok further discloses, wherein each meta-agent in the plurality of meta-agents is configured to modify an existing agent in response to detecting the trigger event (Fok, ; or moving (modifying) its agents onto the replacement node when it is installed).
Regarding claim 12.    The combination discloses a system of claim 1.
Tanner discloses wherein the meta-agent is configured to send information to the controller device (([0018] specification may indicate that the user is interested in identifying  stocks trading in NYSE (application) that exhibit a particular trend (behavior). The result of identified stocks returned by the agent based system to the met-agents to be forwarded to the user device corresponds to information).
Underhill discloses plurality of meta-agents communicating (fig.4, 404 discloses configure a plurality of meta-agents to monitor the active agents. 
Regarding claim 13.    The combination discloses the system of claim 1, Tanner further discloses wherein the server device is configured to populate the meta-agents with a plurality of behaviors based on information in the specification ([0018] discloses a user 104 may submit an agent specification 105 to the meta-agent module 110 (server), which may indicate what type of agent-based system the user 104 requires (behavior): define the problem to be solved by the system (e.g., define the task to be performed by the system that corresponds to behavior; [0020] discloses the meta-agent module 110 may route the specification 105 to the agent generator module (meta agent) 130 that 
Regarding claim 14.    The combination discloses the system of claim 1. Tanner further discloses, wherein the server device is configured to populate the meta-agents with a plurality of behaviors based on information stored at the server device ([0045] discloses transform data structure (behavior) 200 could be stored in the agent data store 132 of fig. 1A for use by the agent generator (meta-agent) 130 to produce an "optimal" agent-based system. The component loading the transform data structure to the agent generator corresponds to the server (meta-agent module)).
Regarding claim 16.    Tanner discloses a method, comprising:
receiving, at a meta-agent device, a specification containing instructions for creating a plurality of agents ([0018] discloses a user device (controller) may submit an agent specification 105 to the meta-agent module (corresponds to meta agent device) which may indicate what type of agent based system (agent) is required to be created; [0009] discloses an agent or agent based system may refer to software and/or hardware components configured to perform tasks); and
creating, at the meta-agent device, the plurality of agents at respective nodes in a plurality of nodes ([0020] discloses the meta-agent module 110 may construct an agent based system in accordance with the specification 105), 
But, Tanner does not explicitly disclose:
creating a plurality of meta-agents;
create the plurality of meta-agents (fig.4, 404 discloses configure a plurality of meta-agents to monitor the active agents; [0045] providing a plurality of meta-agents 204A-204N to monitor the status of the active agent 206); 
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Tanner with Underhill. The modification would allow redundancy at the meta-agent layer of hierarchical management of agents that interact with target system. The modification would allow redundancy at the meta-agent layer to avoid single point of failure. The modification would allow avoiding centralized management and creating flexible and scalable system by distributing the management across multiple components. 
	But, the combination does not explicitly disclose:
	wherein each meta-agent in the plurality of meta-agents creates an additional agent in response to detecting a trigger event;
	However, in the same field of endeavor, Fok discloses creating at the meta-agent and based on the requirements, an  agent in response to detecting a trigger event (Fok, 3.6, “Adaptation of Node Failures”, discloses Node failures are a frequent occurrence in wireless sensor networks. When a node fails, all tuples and mobile agents residing on that node are permanently lost (meta-agent in the plurality of meta-agents). While this may cause application failure, Agilla provides the capability for applications to self-heal. Specifically, an application can self-heal by cloning; or moving its agents onto the replacement node when it is installed. Unlike other in-network reprogramming systems, Agilla gives application developers control over the self-healing process. For example, 
	Therefore, it would have been obvious to a person having ordinary skill, in the art at the time of the invention was effectively filed. To combine the teaching of the combination with Fok. The modification would allow a system that implements AI to adapt to a changing environment dynamically. The modification would allow self-organizing and self-adapting system in continuously changing environments where human intervention is not possible.
	But, the combination does not explicitly disclose meta-agent configured to create additional agent in response to detecting a trigger event, wherein the trigger event comprises a detection of an addition of a component to the system;
	However, in the same field of endeavor, Thorvaldsen discloses
	detecting, at a meta-agent in the plurality of meta-agents, a trigger event in the plurality of trigger events, wherein the trigger event comprises a detection of an addition of a component to the system([0126] In the example of FIG. 26, the first reporting agent engine 2602 (meta-agent) detects 2650 the network device 2604 (triggering event); [0128] In the example of FIG. 26, the agent interface engine 2606 instructs 2654 the first reporting agent engine 2602 (meta-agent) to deploy a portion of the of a system administration agent program (agent) to the network device 2604.  It may be noted that all detectable devices are not necessarily suitable for implementing an agent of the system administration agent);
determining, at the meta-agent, requirements of the component ([0128] discloses in the example of FIG. 26, the agent interface engine 2606 instructs 2654 the first reporting agent engine 2602 (meta-agent) to deploy a portion of the of a system administration agent program (agent) to the network device 2604.  It may be noted that all detectable devices are not necessarily suitable for implementing an agent of the system administration agent that corresponds to determining requirement of the component (device));
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filled to combine the teaching of the combination with Thorvaldsen. The modification would allow self-adaptability of a system that self-organize itself when a triggering event in the environment is encountered. The modification would allow a system that dynamically adapt to an environmental change when a change in the environment such as addition of a new component is detected.
	But the combination does not explicitly disclose:
	Perform an interoperability evaluation of the component;
	determine, based on the requirement and the interoperability evaluation, whether an existing agent is relevant to the system after the component has been added to the system, and
	Remove the existing agent in response to determining that the existing agent is not relevant.
	However, in the same field of endeavor, Held discloses:
	Perform an interoperability evaluation of the component ([0059] discloses a multi agent system where an agent-manager (meta-agent) may create a new agent for any 
 	determine, based on the requirement, and the interoperability evaluation whether an existing agent is relevant, after the component has been added to the system (([0059] discloses an agent-manager may create a new agent for any new shipment and associated device (added component with requirement), and constantly monitor the new agent (interoperability evaluation).In the event that the new agent is not functioning correctly this manager kills it. In light of the instant application indicated in [0040], the requirement used to create the new agent for the new shipment and device (component) corresponds to requirement and constantly monitoring the new agent for fault corresponds to interoperability evaluation and to determine if the agent in the system is functioning correctly after the addition of the new device corresponds determining the agent is relevant); and
	Remove the existing agent in response to determining that the existing agent is not relevant	([0059] discloses an agent-manager may create a new agent for any new shipment and associated device, and constantly monitor the new agent. In light of the instant application indicated in [0040], the requirement used to create the new agent for the new device (component) corresponds to requirement In the event that the new agent is not functioning correctly (determining whether the agent is relevant) this manager kills it (removing)).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the 
	Regarding claim 17.    The combination discloses the method of claim 16.
All other limitations of claim 17 are similar with claim 3. The claim is rejected on the analysis of claim 3 above.
Regarding claim 20.    The method of claim 16, further comprising;
All other limitations of claim 20 are similar with claim 13. The claim is rejected on the analysis of claim 13 above.
Regarding claim 21. The combination discloses the system of claim 1.
Held further discloses wherein a fist meta-agent in the plurality of meta-agents is configured to perform an interoperability evaluation of the component ([0059] discloses a multi agent system where an agent-manager (meta-agent) may create a new agent for any new device, and constantly monitor (evaluate) the new agent. In the event the new agent is not functioning correctly (corresponds to evaluating interoperability of the new device), the manager kills it).
	Claim 4, 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanner (US pg. no. US 20110087625), Underhill (US pg. no. 20090164565), and Fok, “Agilla: A Mobile Agent Middleware for Self-Adaptive Wireless Sensor Networks”, Thorvaldsen (US pg.  No. 20160226717), and Held (US pg. no. 20160042321), further in view of Kiss (US. Pg. no. 6484155).
Regarding claim 4.    The combination discloses the system of claim 1. 

However, in the same field of endeavor, Kiss discloses wherein the plurality of meta-agents (fig. 1, meta agents 119) are configured to monitor respective target applications at the respective nodes in the plurality of nodes (fig. 1, discloses hierarchical management of plurality of knowledge modules 123 (targets) of multiple nodes through knowledge agents (agents) of the knowledge agent layer and Meta agents of the meta-agent layers hierarchically. The meta-agents monitor the knowledge agents that monitor the knowledge module).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Kiss. The modification would allow dynamic distributed problem solving method where the target application can be managed and configured by different agents hierarchically to provide dynamic and flexible system configuration that can be used to manage dynamic conditions at the target.
Regarding claim 6.    The combination discloses the system of claim 1.
But, the combination does not explicitly disclose, wherein the plurality of meta-agents are configured to monitor respective target devices at the respective nodes in the plurality of nodes.
However, in the same field of endeavor Kiss discloses, wherein the plurality of meta-agents are configured to monitor respective target devices at the respective nodes in the plurality of nodes (fig. 1, discloses hierarchical management of plurality of 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Kiss. The modification would allow dynamic distributed problem solving method where the target application can be managed and configured by different agents to provide dynamic and flexible system configuration that can be used to manage dynamic conditions at the target.
Regarding claim 18.    The combination discloses the method of claim 16.
All other limitations of claim 18 are similar with claim 4. The claim is rejected on the analysis of claim 4 above.

	Claim 5, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanner (US pg. no. US 20110087625), Underhill (US pg. no. 20090164565), Fok, “Agilla: A Mobile Agent Middleware for Self-Adaptive Wireless Sensor Networks”, Thorvaldsen (US pg.  No. 20160226717), Held (US pg. no. 20160042321) and Kiss (US. Pg. no. 6484155), further in view of Chiba (US pg. no. 20140317218).
Regarding claim 5.    The combination discloses the system of claim 4.
But, the combination does not explicitly disclose:

 However, in the same field of endeavor, Chiba discloses wherein the specification identifies the respective target applications for the meta-agents to monitor ([0072] discloses based on request data (specification) received, the controller identifies a specific target device (application on the device corresponds to application) to be controlled).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Chiba. The modification would allow selectively passing device identifier that needs to be controlled in order to enable flexible system management that selectively configure devices to perform certain tasks.

Regarding claim 19.    The combination discloses the method of claim 18.
All other limitations of claim 19 are similar with claim 5. The claim is rejected on the analysis of claim 5 above.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanner (US pg. no. US 20110087625), Underhill (US pg. no. 20090164565), Fok, “Agilla: A Mobile Agent Middleware for Self-Adaptive Wireless Sensor Networks”, Thorvaldsen (US pg.  No. 20160226717), Held (US pg. no. 20160042321) and Kiss (US. Pg. no. 6484155), further in view of Bar-El (US pg. no. 20180293387).
	Regarding claim 7.    The combination discloses the system of claim 6.

	However, in the same field of endeavor Bar-El discloses , wherein the respective target devices are configured to communicate with each other in Internet of Things (IoT) System ([0031] discloses data collection agent 102 may be installed and may run on each target device 112 (IOT device). Internet of things devices (IOT devices) are configured to communicate with other).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Bar-El. The modification would allow integrating distributed, hierarchical management of dynamic systems to constrained devices such as IOT. The modification would allow target devices communicate with each other to exchange knowledge about their respective environment.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanner (US pg. no. US 20110087625), and Underhill (US pg. no. 20090164565), further in view of Sheikh (US pg. no. US 20020078382), further in view of and Thorvaldsen (US pg.  No. 20160226717), further in view of Held (US pg. no. 20160042321).
Regarding claim 15.    Tanner discloses a system, comprising:
a controller device ([0017] discloses computing device; fig.1B, 101 computing device) configured to send a specification containing instructions for creating a plurality of agents ([0018] discloses a user computing device (controller device) may submit an 
 wherein the specification identifies plurality of trigger events ([0018] and [0020] discloses the specification 105 may indicate the user wishes to find content relating to particular topic (trigger event). The specification may restrict the search space content that has been reviewed, and was authored by researches having a certain credentials (triggering event); [0020] discloses Upon receiving specification from the user (that has triggering events), meta-agent module 110 may route the specification 105 to meta-agent (agent generator) and the agent-generator module constructs an agent based system based on the triggering events in accordance with the specification);
a plurality of target applications executing at a plurality of nodes on a plurality of target devices ([0018] discloses the specification may indicate that the user is interested in identifying  stocks trading in NYSE (application) that exhibit a particular trend), and
 a plurality of behaviors for  meta-agent ([0018] specification may indicate that the user is interested in identifying  stocks trading in NYSE (application) that exhibit a particular trend (behavior)), wherein the behaviors include:
 behaviors for monitoring the plurality of target applications for one or more trigger events in the plurality of trigger events ([0018] discloses specification may indicate that the user is interested in identifying  stocks trading in NYSE (application) that exhibit a particular trend (behavior for monitoring NYSE during occurrence of the behavior)); and 
behaviors for creating, based on requirements, an agents in response to detecting the trigger event in the plurality of trigger events ([0018] discloses the specification 105 may indicate the user wishes to find content relating to particular topic (trigger event). The 
a server device in communication with the controller device, configured to: 
receive the specification from the controller ([0018] discloses a user device (controller) may submit an agent specification 105 to the meta-agent module (server) which may indicate what type of agent based system (agent) is required to be created);
 create the plurality of agents at the nodes ([0020] discloses the meta-agent module constructs agent based system (plurality of agents) in accordance with the specification);
populate the meta-agent with behaviors based on information stored at the server device ([0045] discloses transform data structure (----r) 200 could be stored in the agent data store 132 of FIG. 1A for use by the agent generator (meta-agent) 130 to produce an "optimal" agent-based system);
But, Tanner does not explicitly disclose:
creating a plurality of meta-agents;
meta-agent in the plurality of meta-agents;
	However, in the same field of endeavor, Underhill discloses create the plurality of meta-agents (fig.4, 404 discloses configure a plurality of meta-agents to monitor the 
	meta-agent in the plurality of meta-agents (fig.4, 404 discloses configure a plurality of meta-agents to monitor the active agents; [0045] providing a plurality of meta-agents 204A-204N to monitor the status of the active agent 206); 
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Tanner with Underhill. The modification would allow redundancy at the meta-agent layer of hierarchical management of agents that interact with target system. The modification would allow redundancy at the meta-agent layer to avoid single point of failure. The modification would allow avoiding centralized management and creating flexible and scalable system by distributing the management across multiple components. 
But, the combination does not explicitly disclose: receive result information from a meta-agent in the plurality of meta-agents, and send the result information to the controller device;
	However, in the same field of endeavor, Sheikh discloses receive result information from a meta-agent in the plurality of meta-agents ([0032] discloses one or more agent transports (meta-agents)) and send the result information to the controller device (fig. 5. 530 discloses agent returns the packaged data to the server);
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combination the teaching of the combination with Sheikh. The modification would allow centralized monitoring of target devices for efficient system monitoring and configuration.

	Behavior for determining requirements of the component;
	Behavior for determining, based on the requirement, whether an existing agent is relevant to the system after addition of the component;
	However, in the same field of endeavor, Thorvaldsen discloses 
	Behavior for detecting a trigger event in the plurality of trigger events, wherein the trigger event comprises a detection of an addition of a component to the system ([0126] In the example of FIG. 26, the first reporting agent engine 2602 (meta-agent) detects 2650 the network device 2604 (triggering event). The behavior of the first reporting agent that enables detecting corresponds to behavior; [0128] In the example of FIG. 26, the agent interface engine 2606 instructs 2654 the first reporting agent engine 2602 (meta-agent) to deploy a portion of the of a system administration agent program (agent) to the network device 2604.  It may be noted that all detectable devices are not necessarily suitable for implementing an agent of the system administration agent);
	Behavior for determining requirements of the component ([0128] in the example of FIG. 26, the agent interface engine 2606 instructs 2654 the first reporting agent engine 2602 (meta-agent) to deploy a portion of the of a system administration agent program (agent) to the network device 2604.  It may be noted that all detectable devices are not necessarily suitable for implementing an agent of the system administration agent that corresponds to determining requirements).

	But, the combination does not explicitly disclose:
	behaviors for performing an interoperability evaluation of the component, wherein the interoperability evaluation is configured to enable the meta-agents to determine whether the addition of the component has a detrimental effect on the system;
	behaviors for determining, based on the requirements and the interoperability evaluation, whether an existing agent is relevant to undated requirements of the system  caused by the addition of the component, and
	behaviors for removing the existing agent in response to determining that the existing agent is not relevant; 
	However, in the same field of endeavor, Held discloses behaviors for performing an interoperability evaluation of the component, wherein the interoperability evaluation is configured to enable the meta-agents to determine whether the addition of the component has a detrimental effect on the system ([0059] discloses a multi agent system where an agent-manager (meta-agent) may create a new agent for any new device, and constantly monitor. In light of the instant application indicated in [0040], constantly monitoring the system with the agent after the new device is added corresponds to evaluating interoperability of the new device. The behavior used by the agent-manager ;
	behaviors for determining, based on the requirements and the interoperability evaluation, whether an existing agent is relevant to undated requirements of the system caused by the addition of the component (([0059] discloses an agent-manager may create a new agent for any new shipment and associated device (added component with requirement), and constantly monitor the new agent (interoperability evaluation).In the event that the new agent is not functioning correctly this manager kills it. In light of the instant application indicated in [0040], the requirement used to create the new agent for the new shipment and device (component) corresponds to requirement and constantly monitoring the new agent for fault corresponds to interoperability evaluation and to determine if the agent in the system is functioning correctly after the addition of the new device corresponds determining the agent is relevant), and
behaviors for removing the existing agent in response to determining that the existing agent is not relevant ([0059] discloses an agent-manager may create a new agent for any new shipment and associated device, and constantly monitor the new agent. In light of the instant application indicated in [0040], the requirement used to create the new agent for the new device (component) corresponds to requirement In the event that the new agent is not functioning correctly (determining whether the agent is relevant) this manager kills it (removing). The behavior of the manager-agent that makes it kill corresponds to behavior); 
.
	Claim 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanner (US pg. no. US 20110087625), Underhill (US pg. no. 20090164565), Fok, “Agilla: A Mobile Agent Middleware for Self-Adaptive Wireless Sensor Networks”, Thorvaldsen (US pg.  No. 20160226717), and Held (US pg. no. 20160042321), further in view of DeAnna (US pg. no. 20120311526).
	Regarding claim 23.   The combination discloses system of claim 1.
	But, the combination does not explicitly disclose wherein each meta-agent in the plurality of meta-agents is further configured to populate the agent with a plurality of behaviors based on the requirements:
	However, in the same field of endeavor, DeAnna discloses, wherein each meta-agent in the plurality of meta-agents is further configured to populate the agent with a plurality of behaviors based on the requirements ([0170] discloses the type of actions that can be done on a software agent: Void addBehavior (Behavior) method adds a new behavior to the agent. The component calling the above method and adding the new behavior to the agent corresponds to meta-agent)).	
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with DeAnna. The modification would allow a dynamic system where 
Regarding claim 24.     The combination discloses system of claim 23.	DeAnna further discloses, wherein the plurality of behaviors are units of execution that the agent performs ([0174] discloses Message blockReceive( ) is an agent behavior when executed that enable agents receives an ACL message from the agent message queue).
Regarding claim 25. The combination discloses system of claim 23
DeAnna further discloses, wherein each behavior in the plurality of behaviors includes:
a setUp method that is called when each behavior is initiated ([0200] discloses void setup( ) method that is --empty placeholder for application specific startup code); 
	an action method that implements execution of each behavior ([0172-0173] discloses b. void afterMove( ) that corresponds to method that is --Actions to perform after moving.  c. void beforeMove( )--placeholder shall be overridden by user defined agents to execute some actions before the original agent instance on the source container is stopped)); 
	a message method that is called when the agent receives a message ([0174] discloses d. Message blockReceive( ) that corresponds to method which enable the agent --receives an ACL message from the agent message queue); and 
	a tearDown method that is called when the agent is deactivated ([0201] discloses void takeDown( ) that corresponds to method that is --empty placeholder for application .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20070192400; US 20090112608.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272.  The examiner can normally be reached on Monday-Friday 09:00 am-05:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

/MESSERET F GEBRE/Examiner, Art Unit 2445

/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445